           Case 2:20-cv-00781-APG-NJK Document 5 Filed 05/29/20 Page 1 of 3



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JOSE MOISES FLORES DE PAZ,                             Case No.: 2:20-cv-00781-APG-NJK

 4          Petitioner,                                         Order Directing Response

 5 v.

 6 THE UNITED STATES OF AMERICA, et
   al.,
 7
        Respondents.
 8

 9         Petitioner Jose Moises Flores De Paz is currently detained pending removal proceedings

10 by the United States Immigration and Customs Enforcement division of the Department of

11 Homeland Security. On May 6, 2020, he filed a petition for writ of habeas corpus under 28

12 U.S.C. § 2241. ECF No. 1. I must direct a response “unless it appears from the application that

13 the applicant or person detained is not entitled” to relief. 28 U.S.C. § 2243. Flores De Paz’s

14 petition seeks review of the constitutional and legal issues arising from an immigration judge’s

15 bond determination. He alleges his due process rights were violated when the immigration judge

16 improperly placed the burden of proof on him to prove that he was not a danger to the

17 community or flight risk. Instead, Flores De Paz claims the Due Process Clause of the Fifth

18 Amendment requires the government to carry the burden of proving dangerousness or flight risk

19 by clear and convincing evidence. Having conducted an initial review, I will direct a response.

20      I THEREFORE ORDER as follows:

21      1. The Clerk of Court is directed to ISSUE SUMMONSES (ECF Nos. 1-2, 1-3, 1-4, 1-5, 1-

22         6) to the respondents and deliver them to the United States Marshal for service along with

23         a copy of the petition (ECF No. 1) and this order.
        Case 2:20-cv-00781-APG-NJK Document 5 Filed 05/29/20 Page 2 of 3



 1   2. The Clerk of Court shall SEND VIA REGISTERED OR CERTIFIED MAIL a copy of

 2      the petition, this order, and summons for the particular respondents to the following:

 3          a. The Hon. William Barr, Attorney General of the United States, Department of

 4              Justice, 950 Pennsylvania Ave. NW, Washington, D.C. 20530.

 5          b. The Hon. Chad F. Wolfe, Acting Secretary of the United States Department of

 6              Homeland Security, Washington, D.C. 20528.

 7          c. Kerri Ann Quihuis, Field Office Director, United States Customs and Immigration

 8              Services, 501 Las Vegas Blvd. S., Las Vegas, Nevada, 89101.

 9          d. Jeanne M. Kent, Officer in Charge, United States Customs and Immigration

10              Services, 5650 Badura Ave., Suite 100, Las Vegas, Nevada, 89118.

11   3. The United States Marshal is instructed to SERVE a copy of the petition, summons for

12      the United States of America, and this order on the United States Attorney for the District

13      of Nevada or on an Assistant United States Attorney or clerical employee designated by

14      the United States Attorney pursuant to Rule 4(i)(1)(A) of the Federal Rules of Civil

15      Procedure.

16   4. The respondents will have 21 days from the date of service to file and serve an answer or

17      otherwise respond to the petition.

18   5. If the respondents file an answer to the petition, petitioner Jose Moises Flores De Paz will

19      have 14 days to file a reply to the answer. If the respondents file a motion to dismiss

20      instead of an answer, the parties will brief the motion in accordance with LR 7-2 and 7-3

21      of the Local Rules of Practice.

22   6. The respondents must file all exhibits relevant to their response, including the record of

23      the bond proceedings, in chronological order.



                                                  2
        Case 2:20-cv-00781-APG-NJK Document 5 Filed 05/29/20 Page 3 of 3



 1   7. All exhibits must be filed in accordance with LR IA 10-3 and LR IC 2-2 and include a

 2      separate index identifying each exhibit by number or letter. The index must be filed in

 3      CM/ECF’s document upload screen as the base document to receive the base docket

 4      number (e.g., ECF No. 10). Each exhibit must then be filed as an “attachment” to the

 5      base document—the index—to receive a sequenced sub-docket number (e.g., Exhibit A

 6      (ECF No. 10-1), Exhibit B (ECF No. 10-2), Exhibit C (ECF No. 10-3), and so forth). If

 7      the exhibits will span more than one filing, the base document in each successive filing

 8      must be either a copy of the index or volume cover page. See LR IC 2-2(a)(3)(A).

 9   8. For this case, NO PAPER COURTESY COPIES are required.

10      DATED this 29th day of May, 2020.

11

12
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23



                                                 3
